RYMER, Circuit Judge,
concurring in part and dissenting in part:
I would remand for reconsideration of the costs award. I agree that costs cannot be pegged to expiration of Del Taco’s Rule 68 offer because the offer was all inclusive, i.e., it included resolution of the Unruh Act claim as well as the ADA claim. However, I cannot say that it was reasonable for Lopez to continue litigating the ADA claim once it was mooted. I disagree that we can simply reverse under the Christians-burg standard, for some costs were incurred on the ADA claim thereafter, and moreover that standard does not apply to costs on the state claims. Rather, costs on the state claims are measured under Rule 54(d) which allows them “as of course” to the prevailing party. Broum v. Lucky Stores, 246 F.3d 1182, 1189-90 (9th Cir.2001). I would leave issues relating to the state claims, and allocation between claims and for the relevant period, to the district court on remand.